Citation Nr: 1126928	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-08 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from March 1980 to March 2000.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board in its December 2009 decision reopened the claims the subject of this appeal.  They are now the subject of appeal as reopened claims addressed on the merits.  See 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App 145 (1991).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in July 2002 filed a claim for service connection for arthritis of both knees.  Submitted in support of that claim was a single VA treatment record from May 2002 informing that the Veteran suffered bruising of the right knee while running after a suspect.  Small degenerative changes in the knee were then noted.  At that time the claims file also contained service treatment records which failed to include any treatment or examination showing injury or disability of either knee.  Thus, the claims file presented an indication that the Veteran had a knee disability a few years post service and that he was then employed by a police department, where additional records of physical impairments including of the knees may be documented.  

That initial claim for service connection for arthritis of the knees was denied by a September 2002 RO decision, and that decision became final because the Veteran did not appeal.  

The Veteran has pointed to his October 1999 report of medical history as indicating that he had arthritis.  However, the arthritis indicated on that form explicitly refers to the left shoulder, with x-rays of arthritis in that joint noted to be positive.  There is no indication on that form of additional arthritis in other joints, and no indication thereon of arthritis or other disability in the knees.  

The claims file is notable for an original claim for service connection filed in May 2001, wherein the Veteran claimed entitlement to service connection for multiple disabilities including arthritis of the left shoulder, but did not claim entitlement to service connection for any conditions of the knees.  

The Veteran now contends that he did not then file a claim for his knees because he believed that he had to have service documentation in order to file a claim for the disorders of his knees, which documentation he did not have.  The Board notes that the service treatment records are actually supportive of that contention, in that they did document all the disorders for which he filed a claim in May 2001, and the RO by an August 2001 decision granted service connection for all six disorders then claimed.  

Evidence received since that September 2002 last prior final denial of service connection for bilateral knee disorders includes, in pertinent part, a statement from a fellow soldier, dated and submitted in December 2005, informing that he witnessed the Veteran during physical training and at a work facility in 1996 and 1997.  He stated that the Veteran had complained of chronic knee pain during training, and that he was "constantly needing to wear knee braces."  These statements by a fellow solder were deemed by the Board to be new and so significant that they needed to be considered together with other evidence of record to fairly adjudicate the appealed claims for service connection for knee disorders.  The Board accordingly in its December 2009 decision reopened the previously finally denied claims for service connection for disorders of the knees.  38 C.F.R. § 3.156(a). 

However, that fellow soldier in that statement also informed, "I recall from time to time that [the Veteran] would verbally state that he had gone or was going to the doctor for his knees."  This fellow soldier's statements regarding both the Veteran's wearing of knee braces and his seeking medical treatment for his knees are not supported by service records, which show no treatment for the knees.  Indeed, the statements are also not supported by the Veteran's own statement conceding that he did not have service documentation of disorders of his knees.  

If there are records contemporaneous with service of treatment for the Veteran's knees, to include prescribed knee braces or any other treatment, the Veteran has not informed of their existence.  The Board notes in this regard that "the duty to assist is not always a one-way street.  If a [V]eteran (appellant) wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while the VA does have a duty to assist the Veteran in the development of a claim, that duty is not limitless.  Hyson v. Brown, 5 Vet. App. 262 (1993).

That said, the Veteran and the fellow soldier who submitted a statement on the Veteran's behalf are competent to address their personal lay knowledge of what they witnessed or experienced in service.  See 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. App. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Veteran is thus competent to assert that he had difficulties with his knees in service, and that he believes that current knee disabilities are due to service.  The fellow soldier is also competent to assert what the Veteran told him in service and to address his witnessing of the Veteran wearing knee braces in service.  However, the Board must also consider the credibility of both the Veteran's and the fellow soldier's statements regarding the Veteran having knee difficulties in service, having to see doctors in service for his knees, and wearing braces for his knees in service.  These statements may be substantially impeached by the absence of any contemporaneous records of service or private treatment of the knees, or of findings of knee disability upon service examination.  

The record, however, presented sufficient doubt as to where credibilities lie in this case that the Board sought development in its December 2009 remand, to secure any medical or other records associated with police department employment post service, which may serve to support disability of the knees either in service or proximate enough to service to support a grant of the claims presented.   

Upon that remand, the AMC in January 2010 sent the Veteran a development letter requesting that he provide information and authorization to allow the AMC to obtain records from the (current or former) police department employer or other source post service to support the claim.  The Veteran was provided a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), which he was asked to complete.  The Veteran did fill out and return that form, which the AMC received in January 2010.  Unfortunately, the Veteran failed to complete the front side of the form where he was to have listed the source of care, dates of care, and conditions for which treated.  He merely signed the back and provided his own personal information.  He thus effectively provided a 'blank check' for obtaining pertinent treatment records.  

Unfortunately, such a 'blank check' is not the intended or appropriate mechanism for the VA to obtain records with a VA Form 21-4142, and in this case the blank form proved of no assistance at all.  The Veteran has not previously provided any statement indentifying his employing police department in May 2002 (the date of the above-noted VA treatment record) or otherwise providing contact information of any current or prior employer or medical treatment or examination facility to allow for appropriate development.  Also unfortunately, the AMC failed to inform in its February 2011 Supplemental Statement of the Case or previously that this non-completion of the Form 21-4142 was fatal to any attempt at further developing the claim.  The Veteran was thus negligent in not providing assistance needed in furtherance of his claim.  The AMC was also perhaps negligent in not following-up with a further request that the Veteran more completely provide authorization to obtain records to develop his claims.  Both duties pursuant to the Veterans Claims Assistance Act of 2000 have been incompletely fulfilled in this case.  38 C.F.R. § 3.159 (c), (d), (e) (2010).  

Remand is thus appropriate for further efforts to secure information and authorization from the Veteran, and to obtain such records as are available from indicated sources, in furtherance of the Veteran's claims on appeal.  

However, just as the Board previously determined in December 2009, the Board still finds that in the absence of any indication in service treatment records or service examination records that the Veteran suffered from disability of the knees, the Board does not find that a VA examination to address the nature and etiology of current disability of either knee is warranted at this time.  The Board does not find that the statements submitted by the Veteran and a fellow soldier, in the absence of objective corroboration from service, are sufficient indication in this case of injury or disability in service to warrant a VA examination.  38 C.F.R. § 3.326 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the Veteran with another development letter, clearly asking him to identify and provide contact information for employers or other sources of post service records of treatment or examination of the knees, including in particular any police departments and any other employers who obtained physical examination or disability data of the Veteran prior to hiring or in the course of employment.  Ask the Veteran to provide appropriate authorization with the form completed including the name of the facility and its address as well as information regarding the body part (here, the knees) or disability about which information is sought, to obtain records supportive of the presence of knee disability during service or proximate to service, or thereafter.  

This should include authorization for records from his employment when he was treated for bruising of the right knee in May 2002.  Specifically, the Veteran should be asked to authorize release of physical examinations conducted prior to being hired for, or during, that employment.  The Veteran should also be asked to authorize the release of any related information from any employer which may document the presence of arthritis or other disability of one or both knees, for the purpose of establishing ongoing or chronic disability from military service or proximate in time to military service.  The AMC should emphasize to the Veteran that absent such cooperation and without such requested records, the Veteran's claims for service connection for left and right knee disabilities may be denied, with no further development required, pursuant to 38 C.F.R. § 3.159(d) (2010) ("Circumstances where VA will refrain from or discontinue providing assistance"). The RO should undertake any indicated development, with the Veteran's assistance.  

2.  Thereafter, following any indicated development (if evidence obtained and that already of record together meet the criteria to warrant a VA examination pursuant to 38 C.F.R. § 3.326, one should be conducted), the RO should readjudicate the remanded claims.  If either of the remanded claims is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


